Exhibit 10.1

AMENDMENT, dated as of September 18, 2006 (this “Amendment ), to (a) the Credit
Agreement dated as of October 3, 2005 the (“Credit Agreement”), among PENN
NATIONAL GAMING, INC. (the “Borrower”), the subsidiary guarantors party thereto
from time to time (the “Guarantors” and, together with the Borrower, the
“Pledgors”), the lenders from time to time party thereto (the “Lenders”), the
L/C Lenders party thereto, DEUTSCHE BANK SECURITIES INC., GOLDMAN SACHS CREDIT
PARTNERS L.P. and LEHMAN BROTHERS INC., as joint lead arrangers and joint
bookrunners (in such capacities, together with their respective successors in
such capacities, “Lead Arrangers”), GOLDMAN SACHS CREDIT PARTNERS L.P. and
LEHMAN COMMERCIAL PAPER INC., as co-syndication agents (in such capacities,
together with their respective successors in such capacities, “Co-syndication
Agents”), DEUTSCHE BANK TRUST COMPANY AMERICAS, as swingline lender (in such
capacity, together with its successors in such capacity, “Swingline Lender”), 
as administrative agent (in such capacity, together with its successors in such
capacity, “Administrative Agent”) and as collateral agent (in such capacity,
together with its successors in such capacity, “Collateral Agent”), and CALYON
NEW YORK BRANCH, WELLS FARGO BANK, NATIONAL ASSOCIATION and BANK OF SCOTLAND as
co-documentation agents (in such capacities, together with their respective
successors in such capacities, “Co-Documentation Agents”), (b) the Security
Agreement dated as of October 3, 2005 among the Pledgors and the Collateral
Agreement (the “Security Agreement”), (c) each Ship Mortgage (as defined in the
Credit Agreement) entered into by any Pledgors (as defined in the Credit
Agreement) and (d) each Mortgage (as defined in the Credit Agreement) entered
into by any Pledgors.

A.            Pursuant to the Credit Agreement, the Lenders have extended credit
to the Borrower pursuant to the terms and subject to the conditions set forth
therein.

B.            The Borrower has requested that the Required Lenders agree,
subject to the conditions and terms set forth in this Amendment, to amend the
Credit Agreement, as set forth below.

C.            The Required Lenders are willing to amend the Credit Agreement
pursuant to the terms and subject to the conditions set forth herein.

D.            Pursuant to the Security Agreement, the Pledgors have granted the
Lenders a security interest in the Pledged Collateral (as defined in the
Security Agreement).

E.             The Pledgors have requested that the Collateral Agent and the
Required Lenders agree, subject to the conditions and terms set forth in the
Amendment, to amend the Security Agreement as set forth below.

F.             The Collateral Agent and the Required Lenders are willing to
amend the Security Agreement pursuant to the terms and subject to the conditions
set forth herein.

G.            Capitalized terms used but not defined herein have the meanings
assigned to them in the Credit Agreement or the Security Agreement, as
applicable.

Accordingly, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, and subject to the conditions set forth herein, the parties
hereto hereby agree as follows:


--------------------------------------------------------------------------------





SECTION 1.              AMENDMENT TO SECTION 2.01(D) OF THE CREDIT AGREEMENT. 
THE FIRST SENTENCE OF SECTION 2.01(D) OF THE CREDIT AGREEMENT IS HEREBY DELETED
IN ITS ENTIRETY AND REPLACED WITH THE FOLLOWING:

“No more than twenty-five separate Interest Periods in respect of LIBOR Loans
may be outstanding at any one time.”


SECTION 2.              AMENDMENT TO SECTION 8.22. SECTION 8.22 OF THE CREDIT
AGREEMENT IS HEREBY AMENDED BY ADDING THE FOLLOWING TO THE END OF THE SENTENCE:

“, except, with respect to wind and flood damage insurance on any property for
any insurance coverage period, to the extent that the Borrower has demonstrated
to the reasonable satisfaction of the Administrative Agent that such coverage is
not available to the Borrower and/or its Restricted Subsidiaries on such
property on commercially reasonable terms”.


SECTION 3.              AMENDMENT TO SECTION 9.02(A).  SECTION 9.02(A) OF THE
CREDIT AMENDMENT IS HEREBY AMENDED BY ADDING THE FOLLOWING BETWEEN “SHALL” AND
“MAINTAIN” IN THE FIRST LINE THEREOF:

“, except, with respect to wind and flood damage insurance on any property for
any insurance coverage period, to the extent that the Borrower has demonstrated
to the reasonable satisfaction of the Administrative Agent that such coverage is
not available to the Borrower and/or its Restricted Subsidiaries on such
property on commercially reasonable terms,”.


SECTION 4.              AMENDMENT TO SECTION 10.06.  SECTION 10.06 OF THE CREDIT
AGREEMENT IS HEREBY AMENDED BY DELETING THE “AND” BEFORE CLAUSE (G) AND
REPLACING IT WITH A “,” AND BY ADDING THE FOLLOWING AFTER “BORROWER” AND BEFORE
THE “.” AT THE END OF SECTION 10.06:

“and (h) the Borrower may purchase, redeem, acquire or repurchase its Equity
Interests in an aggregate amount not to exceed $200.0 million minus the amount
paid in respect of principal and premium for Indebtedness purchased, redeemed,
retired, acquired, cancelled or terminated under Section 10.10 (m).”


SECTION 5.              AMENDMENT TO SECTION 10.08(D).  SECTION 10.08(D) OF THE
CREDIT AGREEMENT IS HEREBY AMENDED BY DELETING IN ITS ENTIRETY CLAUSE (VIII)
THEREOF AND REPLACING CLAUSE (VIII) THEREOF WITH THE FOLLOWING:

“(viii) the Capital Expenditures set forth on Schedule 10.08(d); provided,
however, that (A) the aggregate Capital Expenditure amount for any single Gaming
Facility listed on Schedule 10.08(d) (excluding amounts expended pursuant to
clauses (i) through and including (vi) above in this Section 10.08(d)) may not
exceed $525.0 million and (B) the aggregate Capital Expenditure amounts expended
pursuant to this clause (viii) in respect of all Gaming Facilities listed on
Schedule 10.08(d) during the term of this Agreement may not exceed $1,212.5
million (the “Specified Cap Ex Amount”) plus any portion of the Initial Cap Ex
Amount

2


--------------------------------------------------------------------------------




(without giving effect to any increase of the Initial Cap Ex Amount pursuant to
the proviso in such clause (vii)) not used.”


SECTION 6.              AMENDMENT TO SCHEDULE 10.08(D).  SCHEDULE 10.08(D) TO
THE CREDIT AGREEMENT IS HEREBY DELETED IN ITS ENTIRETY AND REPLACED WITH THE
FOLLOWING:

SCHEDULE 10.08(d)

Gaming Facility

 

Capital Expenditure Amount*

Charles Town Facility

 

$136,000,000

 

Penn National Race Course Phase 1

 

$310,000,000

 

Penn National Race Course Phase 2

 

$50,000,000

 

Penn National Race Course Phase 3

 

$100,000.000

 

Bangor Facility

 

$175,000,000

 

Boomtown Casino

 

$5,000,000

 

Kansas City Facility

 

$75,000,000

 

Lawrenceburg Facility

 

$310,000,000

 

Lease Repurchase

 

$1,500,000

 

Contingency

 

$50,000,000

 

Total

 

$1,212,500,000

 

* Subject to limitation set forth in Section 10.08(d) and as provided in Section
10.08(d), it is understood that any portion of the Capital Expenditure amount
set forth in the table above with respect to any Gaming Facility referred to in
such table that is not used for such Gaming Facility may be used for any other
Gaming Facility referred to therein.


SECTION 7.              AMENDMENT TO SECTION 10.10 OF THE CREDIT AGREEMENT.
SECTION 10.10 OF THE CREDIT AGREEMENT IS HEREBY AMENDED BY DELETING THE “AND”
AFTER CLAUSE (K) AND BY ADDING THE FOLLOWING AFTER “ACQUISITIONS” AND BEFORE THE
“.” AT THE END OF SECTION 10.10:

“; and (m) the purchase, redemption, retirement, acquisition, cancellation or
termination of  Indebtedness up to an aggregate principal amount (or accreted
value) plus premium not to exceed $200 million minus the amount of Restricted
Payments made under Section 10.06 (h)”


SECTION 8.              AMENDMENTS TO THE SECURITY AGREEMENT.

3


--------------------------------------------------------------------------------





(A)           THE DEFINITION OF “EXCLUDED COLLATERAL” CONTAINED IN SECTION 1.1
OF THE SECURITY AGREEMENT IS HEREBY AMENDED BY (X) DELETING THE WORD “AND” WHICH
APPEARS AT THE END OF CLAUSE (III) OF SUCH DEFINITION AND (Y) INSERTING THE
FOLLOWING AT THE END OF SUCH DEFINITION:

“, (v)(i) all funds, monies or other amounts derived from the operation of
Gaming Facilities in the Commonwealth of Pennsylvania and owing to the
Commonwealth of Pennsylvania on or with respect to gaming revenues under the
Pennsylvania Race Horse Development and Gaming Act, any rules or regulations
promulgated thereunder or any successor statute, rule or regulation and (2) all
accounts established for, or for the benefit of, the Commonwealth of
Pennsylvania into which monies, funds or other  amounts from the operation of
Gaming Facilities are paid, in order to satisfy obligations with respect to
gaming revenue owing to the Commonwealth of Pennsylvania under the Pennsylvania
Race Horse Development and Gaming Act, any rules or regulations promulgated
thereunder or any successor statute, rule or regulation and (vi) any property or
assets to the extent the granting of a Lien on such property or assets is not
permitted under applicable Gaming Laws of any Future Jurisdiction, including as
a result of  interpretations of such Gaming Laws by the applicable Gaming
Authorities in any applicable jurisdiction; provided that, with respect to this
clause (vi), such property or assets will cease to constitute Excluded
Collateral at the time a Lien on such property or assets under this Agreement is
permitted under applicable Gaming Laws (including, as a result of all required
approvals from applicable Gaming Authorities or Governmental Authorities).”


(B)           THE FOLLOWING DEFINITION IS HEREBY ADDED IN SECTION 1.1 OF THE
SECURITY AGREEMENT BETWEEN THE DEFINITIONS OF “FR PARK NOTE” AND “GENERAL
INTANGIBLES”:

“Future Jurisdiction” shall mean any jurisdiction where the Borrower or any
Restricted Subsidiary conducts  gambling operations, other than jurisdictions
where the Borrower or any Restricted Subsidiary conducts gambling operations
(excluding horse racing or off track wagering) as of September 1, 2006.”


(C)           SECTION 11.2(I) OF THE SECURITY AGREEMENT IS HEREBY AMENDED BY
DELETING SUCH CLAUSE (I) IN ITS ENTIRETY.


SECTION 9.              AMENDMENTS TO CREDIT AGREEMENT, MORTGAGES AND SHIP
MORTGAGES.  FOR ALL PURPOSES OF THE CREDIT AGREEMENT, ANY MORTGAGE, ANY SHIP
MORTGAGE AND ANY OTHER CREDIT DOCUMENT, EACH AND ALL PROVISIONS IN SUCH
AGREEMENTS THAT REQUIRE THE BORROWER OR ANY SUBSIDIARY OF THE BORROWER TO OBTAIN
OR MAINTAIN ANY WIND OR FLOOD DAMAGE INSURANCE ON ITS PROPERTIES SHALL BE DEEMED
TO BE QUALIFIED BY THE EXISTENCE AND AVAILABILITY, OF ANY SUCH INSURANCE ON
COMMERCIALLY REASONABLE TERMS (AS DETERMINED BY THE BORROWER IN GOOD FAITH AND,
TO THE EXTENT UNAVAILABLE ON COMMERCIALLY REASONABLE TERMS, AS DEMONSTRATED TO
THE REASONABLE SATISFACTION OF THE ADMINISTRATIVE AGENT).


SECTION 10.            REPRESENTATIONS AND WARRANTIES.  EACH CREDIT PARTY
REPRESENTS AND WARRANTS TO THE ADMINISTRATIVE AGENT AND TO EACH OF THE LENDERS
THAT:

4


--------------------------------------------------------------------------------





(A)           THIS AMENDMENT HAS BEEN DULY EXECUTED AND DELIVERED BY SUCH CREDIT
PARTY AND CONSTITUTES ITS LEGAL, VALID AND BINDING OBLIGATION ENFORCEABLE IN
ACCORDANCE WITH ITS TERMS, EXCEPT TO THE EXTENT THAT THE ENFORCEABILITY THEREOF
MAY BE LIMITED BY APPLICABLE BANKRUPTCY, INSOLVENCY, REORGANIZATION, MORATORIUM
OR OTHER SIMILAR LAWS GENERALLY AFFECTING CREDITORS’ RIGHTS AND BY EQUITABLE
PRINCIPLES (REGARDLESS OF WHETHER ENFORCEMENT IS SOUGHT IN EQUITY OR AT LAW).


(B)           AFTER GIVING EFFECT TO THIS AMENDMENT, THE REPRESENTATIONS AND
WARRANTIES OF EACH CREDIT PARTY SET FORTH IN THE CREDIT DOCUMENTS ARE TRUE AND
CORRECT IN ALL MATERIAL RESPECTS ON AND AS OF THE AMENDMENT EFFECTIVE DATE,
EXCEPT TO THE EXTENT SUCH REPRESENTATIONS AND WARRANTIES EXPRESSLY RELATE TO AN
EARLIER DATE (IN WHICH CASE SUCH REPRESENTATIONS AND WARRANTIES WERE TRUE AND
CORRECT IN ALL MATERIAL RESPECTS AS OF SUCH EARLIER DATE).


(C)           IMMEDIATELY AFTER GIVING EFFECT TO THIS AMENDMENT, NO DEFAULT OR 
EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING.


SECTION 11.            OBLIGATIONS OF BORROWER.              THE BORROWER SHALL
REIMBURSE THE ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT FOR ALL COSTS AND
EXPENSES INCURRED IN CONNECTION WITH THIS AMENDMENT, INCLUDING THE FEES AND
EXPENSES OF COUNSEL TO THE ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT.


SECTION 12.            CONDITIONS TO EFFECTIVENESS.  THIS AMENDMENT SHALL BECOME
EFFECTIVE ON THE DATE (THE “AMENDMENT EFFECTIVE DATE”) ON WHICH EACH OF THE
FOLLOWING CONDITIONS IS SATISFIED:

(a)           The Administrative Agent (or its counsel) shall have received from
the Required Lenders, the Borrower, the Guarantors and the Collateral Agent, a
counterpart of this Amendment signed on behalf of such party;

(b)           All corporate and other proceedings taken or to be taken in
connection with this Amendment and all documents incidental thereto, whether or
not referred to herein, shall be reasonably satisfactory in form and substance
to the Administrative Agent;

(c)           The representations and warranties in Section 11 of this Amendment
shall be true and correct; and

(d)           the Borrower shall have receipt of approvals required for this
Amendment from any applicable Gaming Authority.

Upon satisfaction of the conditions precedent set forth above, the
Administrative Agent shall promptly notify the Borrower and the Lenders of its
determination that this Amendment has become effective, which determination
shall, absent manifest error, be conclusive and binding on the Borrower and the
Lenders for all purposes.


SECTION 13.            CREDIT AGREEMENT AND SECURITY AGREEMENT.  EXCEPT AS
EXPRESSLY SET FORTH HEREIN, THIS AMENDMENT SHALL NOT BY IMPLICATION OR OTHERWISE
LIMIT, IMPAIR, CONSTITUTE A WAIVER OF, OR OTHERWISE AFFECT THE RIGHTS AND
REMEDIES OF THE LENDERS, THE ADMINISTRATIVE AGENT,

5


--------------------------------------------------------------------------------




the Borrower or any other Credit Party under the Credit Agreement or any other
Credit Document, and shall not alter, modify, amend or in any way affect any of
the terms, conditions, obligations, covenants or agreements contained in the
Credit Agreement or any other Credit Document.  Nothing herein shall be deemed
to entitle the Borrower to any future consent to, or waiver, amendment,
modification or other change of, any of the terms, conditions, obligations,
covenants or agreements contained in the Credit Agreement or any other Credit
Document in similar or different circumstances.  After the Amendment Effective
Date, any reference to (i) the Credit Agreement shall mean the Credit Agreement
as modified hereby, provided that any reference in the Credit Agreement to the
date of the Credit Agreement, as modified hereby, shall in all instances remain
as of October 3, 2005, and references in the Credit Agreement to “the date
hereof” and “the date of this Agreement,” and phrases of similar import, shall
in all instances be and continue to refer to October 3, 2005, and not the date
of this Amendment and (ii) the Security Agreement shall mean the Security
Agreement as modified hereby, provided that any reference in the Security
Agreement to the date of the Security Agreement, as modified hereby, shall in
all instances remain as of October 3, 2005, and references in the Security
Agreement to “the date hereof” and “the date of this Agreement,” and phrases of
similar import, shall in all instances be and continue to refer to October 3,
2005, and not the date of this Amendment.  This Amendment shall constitute a
“Credit Document” for all purposes of the Credit Agreement and the other Credit
Documents.


SECTION 14.            GOVERNING LAW.  THIS AMENDMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND
BE GOVERNED BY THE LAW OF THE STATE OF NEW YORK.  ANY LEGAL ACTION OR PROCEEDING
WITH RESPECT TO THIS AMENDMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW
YORK OR OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW YORK, IN EACH CASE
WHICH ARE LOCATED IN THE COUNTY OF NEW YORK, AND, BY EXECUTION AND DELIVERY OF
THIS AMENDMENT, THE BORROWER HEREBY IRREVOCABLY ACCEPTS FOR ITSELF AND IN
RESPECT OF ITS PROPERTY, GENERALLY AND UNCONDITIONALLY, THE JURISDICTION OF THE
AFORESAID COURTS.


SECTION 15.            COUNTERPARTS.  THIS AMENDMENT MAY BE EXECUTED IN ANY
NUMBER OF COUNTERPARTS AND BY THE DIFFERENT PARTIES HERETO ON SEPARATE
COUNTERPARTS, EACH OF WHICH WHEN SO EXECUTED AND DELIVERED SHALL BE AN ORIGINAL,
BUT ALL OF WHICH SHALL TOGETHER CONSTITUTE ONE AND THE SAME INSTRUMENT.  A SET
OF COUNTERPARTS EXECUTED BY ALL THE PARTIES HERETO SHALL BE LODGED WITH THE
BORROWER AND THE ADMINISTRATIVE AGENT.


SECTION 16.            HEADINGS.  THE HEADINGS OF THE SEVERAL SECTIONS AND
SUBSECTIONS OF THIS AMENDMENT ARE INSERTED FOR CONVENIENCE ONLY AND SHALL NOT IN
ANY WAY AFFECT THE MEANING OR CONSTRUCTION OF ANY PROVISION OF THIS AMENDMENT.


SECTION 17.            SEVERABILITY.  ANY PROVISION OF THIS AMENDMENT HELD TO BE
INVALID, ILLEGAL OR UNENFORCEABLE IN ANY JURISDICTION SHALL, AS TO SUCH
JURISDICTION, BE INEFFECTIVE TO THE EXTENT OF SUCH INVALIDITY, ILLEGALITY OR
UNENFORCEABILITY WITHOUT AFFECTING THE VALIDITY, LEGALITY AND ENFORCEABILITY OF
THE REMAINING PROVISIONS HEREOF; AND THE INVALIDITY OF A PARTICULAR PROVISION IN
A PARTICULAR JURISDICTION SHALL NOT INVALIDATE SUCH PROVISION IN ANY OTHER
JURISDICTION.  THE

6


--------------------------------------------------------------------------------




parties shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions, the economic effect
of which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

 

7


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
written above.

 

DEUTSCHE BANK SECURITIES INC.,

 

 

 

as Joint Lead Arranger and Joint Bookrunner

 

 

 

 

 

 

 

By:

 

/s/Andrew Goldman

 

 

 

 

 

Name: Andrew Goldman

 

 

 

 

 

Title: Managing Director

 

 

 

 

 

 

 

 

 

By:

 

/s/Richard Grellier

 

 

 

 

 

Name: Richard Grellier

 

 

 

 

 

Title: Managing Director

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Address for Notices:

 

 

 

Deutsche Bank Securities Inc.

 

 

 

60 Wall Street

 

 

 

New York, New York 10005

 

 

 

Attention: Mary Kay Coyle

 

 

 

email:  marykay.coyle@db.com

 

 

 

Tel: 212-250-6039

 

 

 

Fax: 212-797-5690

 

 

 

 

 

 

 

 

 

and

 

 

 

 

 

 

 

 

 

 

 

Deutsche Bank Securities Inc.

 

 

 

90 Hudson Street, M/S JCY05-0199

 

 

 

Jersey City, NJ 07302

 

 

 

Attention: Deirdre Wall

 

 

 

email:  deirdre.wall@db.com

 

 

 

Tel: 201-593-2170

 

 

 

Fax: 201-593-2309

 

 

S-1


--------------------------------------------------------------------------------




 

 

LEHMAN BROTHERS, INC.

 

 

as Joint Lead Arranger and Joint Bookrunner

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/Diane Albanese

 

 

 

 

Name: Diane Albanese

 

 

 

 

Title: Authorized Signatory

 

 

 

 

 

 

 

Address for Notice:

 

 

Lehman Commercial Paper Inc.

 

 

745 Seventh Avenue

 

 

New York, New York, 10019

 

 

Attention:

 

 

Email:

S-2


--------------------------------------------------------------------------------




 

 

LEHMAN COMMERCIAL PAPER INC.,

 

 

as Lender

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/Diane Albanese

 

 

 

 

Name: Diane Albanese

 

 

 

 

Title: Authorized Signatory

S-3


--------------------------------------------------------------------------------




 

 

DEUTSCHE BANK TRUST COMPANY
   AMERICAS, as Administrative Agent,
   Swingline Lender, Collateral Agent and

   Lender

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/Mary Kay Coyle

 

 

 

 

Name: Mary Kay Coyle

 

 

 

 

Title: Managing Director

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/Brenda Casey

 

 

 

 

Name: Brenda Casey

 

 

 

 

Title: Director

 

 

 

 

 

 

 

 

 

 

 

 

Address for Notices:

 

 

Deutsche Bank Trust Company Americas

 

 

60 Wall Street

 

 

New York, New York 10005

 

 

Email:

S-4


--------------------------------------------------------------------------------




 

 

CALYON NEW YORK BRANCH,

 

 

as Co-Documentation Agent and Lender

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/Dianne M. Scott

 

 

 

 

Name: Dianne M. Scott

 

 

 

 

Title: Managing Director

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/F. Frank Herrera

 

 

 

 

Name: F. Frank Herrera

 

 

 

 

Title: Director

 

 

 

 

 

 

 

 

 

 

 

 

Address for Notices:

 

 

 

 

 

Calyon Los Angeles Branch

 

 

515 South Flower Street, Suite 2200

 

 

Los Angeles, CA 90071

 

 

 

 

 

Email: frank.herrera@us.calyon.com

S-5


--------------------------------------------------------------------------------




 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as

 

 

Co-Documentation Agent, Lender and L/C Lender

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/Greg Rossiter

 

 

 

 

Name: Greg Rossiter

 

 

 

 

Title: AVP

 

 

 

 

 

 

 

 

 

 

 

 

Address for Notice:

 

 

 

 

 

 

 

Wells Fargo Gaming Division

 

 

5340 Kietzke Lane #201

 

 

Reno, NV 89511

 

 

 

 

 

Email: Stephen.buntin@wellsfargo.com

S-6


--------------------------------------------------------------------------------




 

 

BANK OF SCOTLAND, as Co-Documentation

Agent and Lender

 

 

 

 

 

 

 

 

By:

 

/s/ Karen Weich

 

 

 

 

Name: Karen Weich

 

 

 

 

Title: Assistant Vice President

 

 

 

 

 

 

 

 

 

 

 

 

Address for Notice:

 

 

 

 

 

Bank of Scotland

 

 

565 Fifth Avenue

 

 

New York, New York 10019

 

 

Attn: Victoria McFadden

 

 

 

 

 

Email: victoriamcfadden@bankofscotlandusa.com

S-7


--------------------------------------------------------------------------------




 

 

*                                            ,

 

 

as Lender

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

Address for Notice:

 

 

 

 

 

 

 

 

Email:

 

 

 

 

*              Form of signature page executed by the other lenders party to
this amendment.

S-8


--------------------------------------------------------------------------------




 

 

PENN NATIONAL GAMING, INC.

 

 

 

 

 

 

 

 

By:

 

/s/ Robert S. Ippolito

 

 

 

 

Name: Robert S. Ippolito

 

 

 

 

Title:Sec/Treas

 

 

 

 

 

 

 

 

 

 

 

 

Address for Notices for Borrower and each Subsidiary Guarantor:

 

 

 

 

 

Penn National Gaming, Inc.

 

 

825 Berkshire Boulevard

 

 

Suite 200

 

 

Wyomissing, Pennsylvania 19610

 

 

 

 

 

Contact person:

 

 

Facsimile No.:

 

 

TelephoneNo.:

 

 

Email:

 

 

Website: www.pngaming.com

S-9


--------------------------------------------------------------------------------




 

 

SUBSIDIARY GUARANTORS:

 

 

 

BSL, INC.

 

 

 

BTN, INC.

 

 

 

CHC CASINOS CORP.

 

 

 

CRC HOLDINGS, INC.

 

 

 

HOLLYWOOD CASINO CORPORATION

 

 

 

HWCC-TUNICA, INC.

 

 

 

LOUISIANA CASINO CRUISES, INC.

 

 

 

MOUNTAINVIEW THOROUGHBRED

 

 

 

  RACING ASSOCIATION

 

 

 

PENN BULLPEN, INC.

 

 

 

PENN BULLWHACKERS, INC.

 

 

 

PENN NATIONAL HOLDING COMPANY

 

 

 

PENNSYLVANIA NATIONAL TURF

 

 

 

  CLUB, INC.

 

 

 

ARGOSY GAMING COMPANY

 

 

 

THE INDIANA GAMING COMPANY

 

 

 

INDIANA GAMING HOLDING COMPANY

 

 

 

THE MISSOURI GAMING COMPANY

 

 

 

OHIO RACING COMPANY

 

 

 

RACEWAY PARK, INC.

 

 

 

CRAZY HORSES, INC.

 

 

 

For each of the foregoing entities:

 

 

 

 

 

 

 

By:

 

/s/ Robert S. Ippolito

 

 

 

 

 

Name: Robert S. Ippolito

 

 

 

 

 

Title: Treasurer

 

 

 

 

 

 

 

 

 

PNGI CHARLES TOWN GAMING

 

 

 

  LIMITED LIABILITY COMPANY

 

 

 

 

 

 

 

By:

 

Penn National Holding Company,

 

 

 

 

 

Its Managing Member

 

 

 

 

 

 

 

 

 

 

 

By: /s/ Robert S. Ippolito

 

 

 

 

 

Name: Robert S. Ippolito

 

 

 

 

 

Title: Treasurer

 

S-10


--------------------------------------------------------------------------------




PNGI CHARLES TOWN FOOD & BEVERAGE LIMITED LIABILITY
   COMPANY

By:          /s/ Robert S. Ippolito                                          
                Name:     Robert S. Ippolito
                Title:       Manager

INDIANA GAMING II, L.P.

By:          Indiana Gaming Holding Company
Its:          General Partner

By:          /s/ Robert S. Ippolito                                          
                Name:     Robert S. Ippolito
                Title:       Treasurer

INDIANA GAMING COMPANY, L.P.

By:          The Indiana Gaming Company
Its:          General Partner

By:          /s/ Robert S. Ippolito                                          
                Name:     Robert S. Ippolito
                Title:       Treasurer

PENN NATIONAL GSFR, LLC

By:          Penn National Gaming, Inc.
Its:          Sole Member

By:          /s/ Robert S. Ippolito                                          
                Name:     Robert S. Ippolito
                Title:       Treasurer

S-11


--------------------------------------------------------------------------------




ALTON GAMING COMPANY
ARGOSY OF IOWA, INC.
BANGOR ACQUISITION CORP.
BANGOR HISTORIC TRACK, INC.
EMPRESS CASINO JOLIET CORPORATION
HOLLYWOOD CASINO-AURORA, INC.
IOWA GAMING COMPANY

By:          /s/Kevin DeSanctis                                             
                Name:     Kevin DeSanctis
                Title:       President

BELLE OF SIOUX CITY, L.P.

By:          Iowa Gaming Company
Its:          General Partner

By:          /s/ Kevin DeSanctis                                            
                Name:     Kevin DeSanctis
                Title:       President

 

S-12


--------------------------------------------------------------------------------